DETAILED ACTION
Claim Status
Claims 1-20 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements 
Information Disclosure Statement (IDS) filed on 05/07/2020 and 10/12/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 9, and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "wherein the administering comprises taking four fixed-dose combination formulations every 8 hours”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear if “the administering” refers to administering to the first patient, or administering to the second patient, or administering to both the first and second patient given claim 1 recites administering for a first patient and second patient.  
Claim 12 recites wherein each fixed dose combination formulation comprises a mixture of amoxicillin/rifabutin immediate release minitablets and enteric-coated omeprazole minitablets. It is unclear if the forward slash “/” requires the amoxicillin in the alternative to rifabutin or requires both amoxicillin and rifabutin. Here it is suggested that the Applicants recite comprises a mixture of amoxicillin and rifabutin immediate release minitablets. 
Regarding claim 13 which recites wherein each minitablet is 2mm in size, it is unclear if each minitablet refers to the minitablets of the immediate release or enteric-coated tablets or both. It is suggested that claim 13 recite wherein each of the immediate release and the enteric coated minitablets are a size of about 2mm. 
Claim 14 recites wherein each fixed-dose combination formulating comprises between 36 and 40 amoxicillin/rifabutin immediate release minitablets. It is unclear if the forward slash requires the amoxicillin in the alternative to rifabutin or requires both amoxicillin and rifabutin which renders the claim indefinite. Here, it is suggested that the Applicants recite comprises a mixture of amoxicillin and rifabutin immediate release minitablets. 
Claim 15 recites “38 amoxicillin/rifabutin immediate release minitablets”. It is unclear if the forward slash requires the amoxicillin in the alternative to rifabutin or requires both amoxicillin and rifabutin which renders the claim indefinite. Here, it is suggested that the Applicants recite comprises a mixture of amoxicillin and rifabutin immediate release minitablets. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tariq et al. (Reevaluation of the Efficacy of First Line Regimen for Helicobacter pylori) and Fathi et al. (United States Patent Publication 2014/0227353). 
Claim 1 is to a method of treating patients who are positive for Helicobacter pylori infection comprising: determining that a first patient who is positive for Helicobacter pylori infection has a body mass index corresponding to normal weight or overweight; determining that a second patient who is positive for Helicobacter pylori infection has a body mass index corresponding to obese or extremely obese; and administering to both the first patient and the second patient, for 14 days, a rifabutin-based triple therapy consisting essentially of rifabutin, amoxicillin and omeprazole or an equivalent amount of a pharmaceutically acceptable salt thereof, wherein, after treatment is complete, there is no substantial difference in the efficacy of the treatment when the treatment is administered to the first patient or the second patient.  The instant specification describes substantially equivalent or no substantial difference as the eradication rate of a patient with any BMI classification as compared to another BMI classification is within 10% on the same exact therapy (using the same drugs, dosage, strength of drugs and schedule and same treatment time) and thus is not substantially different, see pages 1 and 9 of the instant specification. Normal body weight, obese, and extremely obese BMI ranges are known in the art and disclosed at page 8 of the specification. 
Tariq et al. teaches triple therapies for treating patients with H. Pylori, see abstract. One known triple therapy involves administration of clarithromycin, a proton pump inhibitor PPI, and amoxicillin, see study groups. The method of treating involves administering to a patient population with a BMI of less than 30kg/m2 and also a patient Population with a BMI of greater than 30kg/m2 the triple therapy clarithromycin composition, see Table 1. The findings demonstrate no significant effect of obesity on eradication rates and the triple therapy resulted in successful eradication of H. pylori, see discussion. The triple therapy compositions of Tariq are administered for 14 days, see study groups. 
Tariq does not expressly teach that the triple therapy has rifabutin, omeprazole as the PPI with amoxicillin and wherein the BMI of the patient population ranges from 18.50 to 24.99 or from 30-34.99 or 40kg/m2 per claims 2-7. 
	However, Fathi teaches that clarithromycin leads to increased bacterial resistance, see paragraph [0053]. The use of Rifabutin is beneficial instead of clarithromycin as it does not share the bacterial resistance that clarithromycin does, see paragraph [0083]. Fathi teaches that a new formulation having amoxicillin, omeprazole PPI, and rifabutin is more effective than the standard triple therapy using clarithromycin, see paragraph [0301]. Fathi et al. teach treatment of H. Pylori with a combination therapy that combines amoxicillin with rifabutin and omeprazole, see paragraphs [0141], [0153], [0162], Table4, examples 1-5 and claims 1-30. The daily dose includes 150mg rifabutin/3000mg amoxicillin and 120mg omeprazole involving multiple capsules administered, see paragraph [0034]. Treatment can involve giving 4 capsules three times daily at an interval of 8 hours apart, see paragraph [0262]. Each of the fixed doses can comprise 12.5mg rifabutin, 250mg amoxicillin and 10mg omeprazole, see Table 13. In some embodiments the administration comprises a dose of 50mg rifabutin, 1000mg amoxicillin and 40mg omeprazole, see paragraph [0162]. Each of the doses can comprise a capsule, see paragraphs [0116],[0118], [0146],[0148], [0201], Example 1 and claims 1 and 21 and Table 4. In some embodiments the patient can be treated for at least 14 days, see paragraphs [0025], and [0312] claim 28.
	It would have been prima facie obvious to substitute the triple therapy of Tariq for treating H. Pylori infection with Fathi’s triple therapy rifabutin containing composition and to administer to patients having a BMI that ranges from 18.50 to 24.99kg/m2 or over 30kg/m2. A person of ordinary skill in the art would have been motivated to do so because Fathi expressly teaches the advantages of the triple therapy containing rifabutin over the standard clarithromycin triple therapy results in a greater eradication rate of H. Pylori. 
	There would have been a reasonable expectation of success because Tariq already teaches that the population being treated for H. Pylori includes administering to patients having a BMI of less than 30kg/m2 and patients having a BMI of greater than 30kg/m2 and that obesity does not play a role in the eradiation rate of triple therapy thus Tariq suggests that there is no difference in efficacy for treatment with regards to BMI. Fathi further suggests that BMIs having greater than equal to 18.50 and below 30 can receive the triple therapy rifabutin based therapy, see paragraph [0205]. 
	With regards to claims 2-7, Tariq teaches that subjects having a BMI of below 30 kg/m2 and a BMI of greater than 30 were included for the study which renders obvious subjects having a BMI of 30-34.99kg/m2, 35-39.99kg/m2, and above 40kg/m2. Furthermore, Tariq discloses that the eradication efficacy is not dependent on the BMI thus rendering obvious an effective therapy regardless of body mass index. Furthermore, Fathi’s triple therapy is given to subjects having a BMI between 18.5-30kg/m2, see paragraph [0205]. 
	With regards to claim 8, Fathi teaches that the rifabutin triple therapy can include a plurality of formulations fixed dosed formulations which provide a total daily dose of 150mg rifabutin, 3,000mg amoxicillin, and 120mg omeprazole or salt thereof, given 8 hours apart see paragraphs [0034], [0231], [0312], [0262] claims 27-29. With regards to claim 9, Fathi teaches taking four-fixed dose combination formulations every 8 hours comprising 50mg rifabutin, 1000 mg amoxicillin and 40 mg omeprazole or salt thereof, see claim 24 and paragraphs [0023], [0162]-[0163]. 
With regards to claim 10, Fathi teaches the fixed dose combination having rifabutin, amoxicillin and omeprazole can comprise 12.5mg rifabutin, 250mg amoxicillin and 10mg omeprazole, administering 3 capsules 8 hours apart, see paragraphs [0031], [0034], table 4 of Fathi. 
With regards to claim 11, the dosage formulation of Fathi includes capsule form, see paragraph [0012], [0034], [0059],[0061], [0098], [0109], [0117], [0146], [0148], claim 21 and entire document. 
With regards to claims 12-13, Fathi teaches the omeprazole can be coated with an enteric coating, see paragraph [0144]. The first and second dosage forms can be compressed in to 2mm minitablets and can be further coated with the enteric coating, see paragraph [0144]. The immediate release tablets can comprise rifabutin and amoxicillin, see claims 24-30 and paragraphs [0020]-[0023] and [0274]-[0275]. 
With regards to claim 16, Fathi teaches that the PPI (omeprazole) is formulated for intestinal release to avoid rapid degradation in the acidic gastric environment, see paragraph [0056]. At least 70% of at least one antibiotic is released between 5-120 minutes following oral administration, see paragraph [0076] and [0161] and [0174]. 
With regards to claim 17, Fathi teaches that the amoxicillin can be present as amoxicillin trihydrate, see Example 3 and Table 5. 	
With regards to claim 18, Fathi teaches that the PPI can include omeprazole magnesium, see paragraph [0120]. 
With regards to claim 19, Fathi teaches eradication of H. pylori can be confirmed via using the 13C UBT testing analysis at greater than or equal to 28 days, see paragraphs [0292]-[0294] and [0296].
It would have been prima facie obvious to substitute the triple therapy of Tariq for Fathi’s rifabutin triple therapy dosage formulations including the immediate release and mini tablet formulations taught by Fathi. One of ordinary skill in the art would have been motivated to do so given Fathi’s disclosure that their formulations having rifabutin with the PPI omeprazole, and amoxicillin are more advantageous than formulations containing clarithromycin as they provide for enhanced eradication of H. pylori. The formulations of Fathi provide reduced treatment burden on the patient with a high rate of H. pylori eradication, see paragraph [0054].  Accordingly, an ordinary skilled artisan would have been motivated to utilize Fathi’s plurality of fixed dosage formulations in Tariq for enhancing eradiation of H. pylori in patient populations which include BMI of above 30kg/m2 and below 30kg/2. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tariq et al. (Reevaluation of the Efficacy of First Line Regimen for Helicobacter pylori) and Fathi et al. (United States Patent Publication 2014/0227353-see IDS filed 05/07/2020) as applied to all claims above, and further in view of Pintar et al. (The need for a patient-tailored Helicobacter pylori eradication protocol prior to bariatric surgery 2018-see IDS filed 10/12/2020). 
The teachings of the modified Tariq are discussed above. 
The modified Tariq does not expressly teach that the subject which has a BMI above 30kg/m2 is in preparations for bariatric surgery.
Pintar teaches that patient tailored H. pylori eradication in patients with a BMI of about 46 +/- 8.3kg/m2 prior to bariatric surgery improved eradication rate and reduces the incidence of postoperative complications in asymptomatic H. pylori positive bariatric candidates, see abstract, results and last two pages of discussion. 
It would have been prima facie obvious before the time of filing to provide patients with a BMI over 30 kg/m2 with the antibiotic triple therapy of the modified Tariq. 
One of ordinary skill in the art would have been motivated to do so because a H. pylori eradication protocol prior to bariatric surgery improves the eradication rate and reduces incidence of postoperative complications in patients who are set to undergo bariatric surgery.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,050,263 (hereafter Patent ‘263) in view of Tariq et al. (Reevaluation of the Efficacy of First Line Regimen for Helicobacter pylori) and Fathi et al. (United States Patent 9050263) and Pintar et al. (The need for a patient-tailored Helicobacter pylori eradication protocol prior to bariatric surgery 2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because: Both the instant claims and that of Patent ‘263 encompass capsule compositions having immediate release minitablets and delayed release minitablets with an enteric coating wherein the dosage form includes rifabutin, amoxicillin and omeprazole. The amoxicillin can be present at 250mg, rifabutin at 12.5mg and the omeprazole at 10mg, or 3000mg of amoxicillin, 120mg omeprazole and 150mg of rifabutin administered daily. Although the claims of Patent ‘263 do not recite 8 administering every 8 hours, this feature is expressly disclosed in Patent ‘263 as the formulations are capable of being administered every 8 hours, see Figure 1 description and column 4, lines 47-6 and column 18 at lines 7-25. Both the instant claims and that of Patent ‘263 claim capsules which can comprise immediate release minitablets with a delayed release second dosage form which includes PPI inhibitors such as omeprazole.   
The difference between the instant claims and that of Patent ‘263 is the administration method to a patient having a normal BMI and a patient having an overweight or extremely obese BMI of instant claims 1-7. The instant claims require administering to a first and second patient with normal and an overweight or obese BMI range. 
However, Tariq et al. teaches triple therapies for treating patients with H. Pylori, see abstract. One known triple therapy involves administration of clarithromycin, a proton pump inhibitor PPI, and amoxicillin, see study groups. The method of treating involves administering to a patient population with a BMI of less than 30 and also a patient population with a BMI of greater than 30 the triple therapy clarithromycin composition, see Table 1. The findings demonstrate no significant effect of obesity on eradication rates and the triple therapy resulted in successful eradication of H. pylori, see discussion. 
	It would have been obvious to provide the triple therapy composition of Patent ‘263 to patients of BMIs of less than 30 and BMIs of greater than 30kg/m2 as Tariq suggests that people having various BMI ranges can be treated with triple therapy and that obesity does not appear to have a significant effect on eradication rates of triple therapy treatment, thus Tariq suggested that any BMI can be treated with the triple therapy composition. 
Patent ‘263 does not claim that patients having a BMI of above 30.00kg/m2 are preparing for bariatric surgery.
Pintar teaches that patient tailored H. pylori eradication in patients with a BMI of about 46 +/- 8.3kg/m2 prior to bariatric surgery improved eradication rate and reduces the incidence of postoperative complications in asymptomatic H. pylori positive bariatric candidates, see abstract, results and last two pages of discussion. 
It would have been obvious before to provide patients of Patent ‘263 with a BMI over 30 kg/m2 with the antibiotic triple therapy of the instant claims. 
One of ordinary skill in the art would have been motivated to do so because a H. pylori eradication protocol prior to bariatric surgery improves the eradication rate and reduces incidence of postoperative complications in patients who are set to undergo bariatric surgery. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619